DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 8-11, 15-17, and 21 were amended and claim 24 was newly added in the response filed on 2/22/2021.  Claims 1-17 and 21-24 are currently pending and under examination.
Response to Amendment
The Applicant's amendments, dated 2/22/2021, are sufficient to overcome the objection(s) to claims 1, 15-17, and 21 (see p. 4-5 of the OA dated 11/24/2020).  Accordingly the objection(s) are withdrawn. 
The Applicant's amendments and arguments, dated 2/22/2021 (see p. 12-13), with respect to the 35 USC 112(b) rejection(s) of claims 8-11 and 15-17 (see p. 5-9 of the OA dated 11/24/2020) have been fully considered and are found to be persuasive.  Therefore as all indefiniteness issues have been overcome, the rejection is withdrawn.
The Applicant's amendments and arguments, dated 2/22/2021 (see p. 13), with respect to the 35 USC 112(a) written description rejection(s) of claims 1-17 and 21-23 (see p. 9-12 of the OA dated 11/24/2020) have been fully considered and are found to be persuasive.  Therefore as the Applicant is in possession of all the limitations instantly claimed, the rejection is withdrawn.
Allowable Subject Matter
Claims 1-17 and 21-24 are allowed for the reasons set forth on p. 12-14 of the OA dated 11/24/2020.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/Primary Examiner, Art Unit 1622